Title: To Benjamin Franklin from Griffith Williams, 30 October 1778
From: Williams, Griffith
To: Franklin, Benjamin


Dear Sir,
London Octr. 30. 1778.
By the way of Havre de Grace I have taken the Liberty to Send you few lines. My last by Captn. Barnard he informs me you received Safe. From the Active part I have taken to Assist the Unfortunate Americans on this Side the Water I have to request a little indulgence in their behalf on your Side. Viz. Captn. Elisha Clarke Master of the Columbus belonging to Nantucket now Confin’d with his Crew in Havre de Grace being taken a few weeks Ago in the Channel on his Voyage to the Brazils. I am well aware that the Southern Whale Fishery Carried On by this Country is deem’d injurious to the United States. On the Other hand I’m Convinced that whenever the Wretched Ministers of this Country Understand the interest of the People One half as well as their Own, Peace with America will be the result, the more liberal and extensive the better. America deserves more then She Claims. At whatever Period that happy day Arrives, that Fishery from this Country will naturally dissolve and dissolve to the Mutual advantage of both Countries. In the first Place the Outfitts for those Voyages from England is enormously expensive, in the Second place the outfitts from America inconsiderable. So of Course it will be the Object of America to pursue the Fishery and the Object of Britain to receive the produce of that Fishery in exchange for her manufactures. I Speak from experience having had Some tryal in the Adventure. However not to dwell on Speculation, if there is a possibility of Accomplishing the liberation of Captn. Clarke and his Crew being Chiefly Americans Should esteem it exceeding Kind. From Principles he is highly attach’d to his Country and has Acted on various Occasions in the Most Generous Manner to his Countrymen in distress. Its on his request I make this Application to you, if it Cannot be done with Consistancy, I would not wish to be too Urgent, however unsuccessful there is a Satisfaction in the Attempt. I wish a Generous Cartel was establish’d between the diffrent powers at War, there Can be no Advantage in Keeping men in Captivity. Its likely the Kings Ambassador with a haugtyness becoming a Scot may refuse to hearken to the Claims of Humanity but when in the language of his Countrymen Passively Asks mercy of the Mortal Image they Worship. Freemen revolts at Such Idea of Idolatry. To Conclude however Culpable those Americans now Concern’d in the Southern Whale Fishery may be held in America, I do Aver that when Circumstances are properly Stated they will deserve the Pity of their Countrymen instead of their Censure, from the diffrent attempts they have made to go home, from their being here at a Great expence and having but Small property. Something must be done for Subsistance. Tis true they embark’d in the fishery before mention’d, and Spar’d in the most liberal manner what they Could to Assist Others in distress. If in consequence of what I have Stated it is in your power to effect what is herein requested you’ll Confer an Obligation on Your Humble Servant &c.
G. Williams
 
Addressed: To / His Excellency / Benjn. Franklin Esqr / Paris
